Citation Nr: 0904349	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
sleep apnea.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected hypertension and 
coronary artery disease.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In September 2008, the veteran testified at a personal 
hearing before the undersigned, sitting at the RO.  A 
transcript of the hearing is associated with the claims file.  
At this hearing, the veteran submitted additional evidence 
consisting of a personal statement and biographical 
information for a physician who provided a supporting 
opinion.  See 38 C.F.R. § 20.1304 (2008).  The Board notes 
that the veteran waived agency of original jurisdiction (AOJ) 
consideration of such evidence.  Id.  Therefore, the Board 
may properly consider such evidence in rendering its 
decision.


FINDINGS OF FACT

1.  In a final rating decision issued in June 2004, the RO 
denied a claim for service connection for sleep apnea.
 
2.  The evidence added to the record since the prior final 
denial in June 2004 is neither cumulative nor redundant of 
the evidence of record at that time and raises a reasonable 
possibility of substantiating the veteran's claim. 

3.  Resolving all reasonable doubt in favor of the veteran, 
sleep apnea was incurred during active duty military service.
CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final; new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for sleep apnea.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Sleep apnea was incurred during active duty military 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the veteran's claim 
of entitlement to service connection for sleep apnea and to 
grant the claim on the merits are a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

I. New and material evidence

The veteran contends that his sleep apnea first manifested 
while he was on active duty, and has continued through the 
present.  Therefore, he contends that he is entitled to 
service connection for sleep apnea.  He has also contended 
that service connection is warranted for sleep apnea as 
secondary to his service-connected coronary artery disease 
and hypertension.

In a June 2004 rating decision, the RO denied service 
connection for sleep apnea, to include as secondary to 
service-connected hypertension.  The veteran did not appeal 
this decision.  The next communication from the veteran with 
regard to this claim was his January 2006 application to 
reopen his service connection claim for a sleep apnea, which 
is the subject of this appeal.  Thus, the June 2004 rating 
decision is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003) [(2008)]. 
Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in January 2006; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final June 2004 rating decision, the veteran 
submitted statements from Dr. JL, Dr. SKD, and Dr. CWA, as 
well as lay statements from RSH, with whom he served, and his 
spouse to whom he has been married since 1991.  The Board 
finds that this evidence is both new and material to warrant 
reopening the previously denied service connection claim. 

These documents are new in that they were not of record at 
the time of the June 2004 and provide information relevant to 
the etiology of the veteran's sleep apnea that is neither 
cumulative nor redundant of evidence of record in June 2004.  
They are material in that the medical opinions support a 
direct relationship between the veteran's sleep apnea and 
service, a theory of service connection not addressed in the 
June 2004 rating decision, and the lay statements provide 
support for the veteran's contentions that he experienced 
symptomatology of sleep apnea in service and continuously 
since service, which also supports service connection on a 
direct basis.  Thus, this evidence raises a reasonable 
possibility of substantiating the veteran's claim.  

Therefore, the Board concludes that the evidence added to the 
record since the June 2004 denial of service connection for 
sleep apnea is both new and material and is sufficient to 
meet the requirements to reopen the claim of entitlement to 
service connection for sleep apnea.  Therefore, the claim to 
reopen a previously denied claim seeking service connection 
for sleep apnea is granted.

II. Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection in a March 2007 letter, but the letter did not 
specifically address the above regulation change.  
Nevertheless, the Board finds no prejudice in the Board 
considering the regulation changes in adjudicating the 
veteran's service connection claim.  See Bernard at 393-94.  
As the veteran's claim of entitlement to service connection 
for sleep apnea is herein granted on a direct basis, the 
question of change in severity of the veteran's sleep apnea 
due to his service-connected hypertension and/or coronary 
artery disease is rendered moot.  Moreover, for the same 
reason, the Board will not proceed with an analysis of 
service connection on a secondary basis and will only address 
the question of direct service connection below.

Initially, the Board observes that the veteran has a current 
diagnosis of obstructive sleep apnea.  Specifically, the 
medical evidence reveals that the veteran complained of 
daytime fatigue and sleepiness and that his spouse noted in 
2003 that he was ceasing to breath while sleeping.  A sleep 
study was performed in March 2003, which revealed the 
presence of sleep disturbance due to mild to moderate 
obstructive sleep apnea.  Thus, the criterion of a current 
diagnosis of obstructive sleep apnea has been met.  

As for an in-service event, incident, or injury, the Board 
notes that the veteran's service treatment records are 
negative for complaint, treatment, or diagnosis related to 
sleep apnea, and that a March 1990 retirement physical 
contained no findings related to sleep apnea, although the 
veteran did complain of frequent trouble sleeping.  However, 
the veteran contends that he often snored loudly while asleep 
in service, and that his snoring was a symptom of the onset 
of sleep apnea.  The fact of the veteran's snoring during 
service is supported by a statement by RSH, who served with 
and shared quarters with the veteran from January 1967 
through April 1968.  Additionally, the veteran's spouse has 
submitted a statement and testified to the veteran's snoring 
since their marriage in August 1991 and ceasing to breath 
during sleep, thereby suggesting that the veteran has 
exhibited continuous symptomatology since service.  RSH and 
the veteran's spouse, as laypersons, are not competent to 
assign a diagnosis to the veteran's symptoms; however, they 
are competent to provide evidence that a readily observable 
symptom, e.g., snoring, was exhibited by the veteran.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994). 

With regard to the medical evidence, there are conflicting 
opinions of record as to whether the veteran's current 
diagnosis of sleep apnea is related to his military service.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The veteran was afforded VA examinations in September 2006 
and April 2007.  The September 2006 VA examiner examined the 
veteran and reviewed the record, determining that the 
veteran's sleep apnea did not have its onset in service 
because medical records contained no symptomatology that 
would have raised the question of sleep apnea prior to his 
diagnosis in March 2003.  

The April 2007 VA examiner was specifically requested to 
opine as to a causal relationship between the veteran's 
service-connected hypertension and coronary artery disease 
and his claimed sleep apnea.  In response, the examiner 
stated that there is no known causal relationship between 
coronary artery disease and hypertension and sleep apnea and 
that the veteran's sleep apnea was not aggravated by those 
disabilities, although she did indicate that there was 
evidence that sleep apnea could play a causal role in 
hypertension and coronary artery disease.  The examiner did 
not supply an opinion as to direct service connection; 
however, she stated that service treatment records were 
negative for symptomatology or diagnosis consistent with 
sleep apnea and that it was a known medical disorder in the 
1980s and 1990s and, had the veteran had symptoms that were 
brought to the attention of a physician, he would have been 
diagnosed.  The Board determines that the overall implication 
of these statements is that the veteran's current sleep apnea 
was not present in service and not related to his military 
service.

In contrast, the veteran has submitted the statements of Dr. 
CWA, Dr. SKD, and Dr. JL that support his claim that his 
sleep apnea is etiologically related to his service.  Dr. JL, 
one of the veteran's treating physicians, provided two 
statements.  In a January 2006 statement, after a review of 
the medical evidence, Dr. JL opined that the veteran's sleep 
apnea was at least as likely as not due to the veteran's 
hypertension due to the negative impact hypertension may have 
on the vascular and autonomic nervous systems, leading to 
transient attacks or failure to control automatic 
respiration.  In a May 2006 statement, Dr. JL opined that the 
veteran's sleep apnea was more likely than not present during 
active duty, but not tested for or diagnosed.  In forming 
this opinion, Dr. JL again reviewed the veteran's medical 
records and the statement of the veteran's spouse, as well as 
general literature relevant to sleep apnea.  Dr. JL also 
noted the veteran's hypertension, but indicated that the 
sleep apnea was more likely than not a precursor to his 
hypertension and coronary artery disease; thus, it was more 
likely than not that the sleep apnea started on active duty.  

Dr. SKD stated that the veteran was a patient in her 
hospital's sleep lab with a history of snoring since 1967 and 
hypertension since 1972.  She further indicated that his 
symptoms of sleep apnea had been present for many years, but 
that sleep apnea was not commonly diagnosed while the veteran 
was on active duty and that the veteran's symptoms and 
hypertension were more likely than not a result of 
longstanding undiagnosed obstructive sleep apnea.  

Finally, Dr. CWA, a specialist in sleep disorders, opined 
that it is more likely than not that the veteran's sleep 
apnea was present on active duty, but that it was not 
diagnosed as the symptoms would not have been recognized as 
sleep apnea in the early 1960s.  Moreover, Dr. CWA indicated 
that sleep apnea still frequently goes undiagnosed by 
physicians due to misperception and unawareness of 
physicians.  Finally, he stated that it was also more likely 
than not that the veteran's sleep apnea was a precursor to 
his hypertension and coronary artery disease. 

Of these opinions, the Board finds that only the opinions of 
the April 2007 VA examiner and Dr. CWA are both competent and 
probative of the question of a relationship between the 
veteran's sleep apnea and his military service.  In this 
regard, the Board observes that Dr. JL is a Doctor of 
Osteopathy in a VA clinic with no apparent experience with 
sleep disorders, and the inconsistencies between the January 
2006 and May 2006 statements lead the Board to conclude that 
the opinions of Dr. JL are little more than speculative.  
Under VA regulations and Court decisions, service connection 
may not be based on pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2007); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board assigns no probative weight to the opinions of Dr. JL.

As for the opinion of Dr. SKD, the Board notes that Dr. SKD 
is an internist and although she stated that sleep apnea was 
not commonly diagnosed in the 1960s, she did not address why 
the veteran's sleep apnea would have remained undiagnosed 
until 2003.  Moreover, she did not indicate any in-depth 
knowledge of sleep disorders or address the lack of evidence 
of sleep apnea symptoms in the medical evidence.  Thus, the 
Board finds that this opinion also carries no probative 
weight.  

Finally, as for the opinion of the September 2006 VA 
examiner, the Board notes that the examiner did not have 
available for review the statements of RSH or IM or consider 
that the veteran's snoring was a symptom of sleep apnea.  
Additionally, the examiner did not address the history of 
sleep apnea as a recognized medical disorder and whether a 
delay in diagnosis may have been due to other factors than a 
delayed onset of the disorder.  Therefore, in the context of 
the opinions that have been proffered, the Board also affords 
the opinion of the September 2006 VA examiner no probative 
weight. 

However, the Board does find that the opinions of the April 
2007 VA examiner and Dr. CWA have probative value in deciding 
the instant claim.  In this regard, the Board notes that the 
April 2007 VA examiner reviewed the entire record, examined 
the veteran, and demonstrated knowledge of the medical 
literature surrounding sleep apnea.  As for Dr. CWA, the 
Board observes that he is a specialist in sleep disorders 
with a personal knowledge of the veteran's medical history.  
Additionally, both the VA examiner and Dr. CWA addressed the 
question of a delayed diagnosis in the veteran's case.  Thus, 
the Board finds these physicians to be equally competent to 
offer an opinion; thus, the Board determines that the 
competent and probative evidence as to the etiology of the 
veteran's sleep apnea is in equipoise.  

Specifically, after a review of the medical literature, the 
VA examiner indicated that, had the veteran had symptoms of 
sleep apnea during active duty in the 1980s and 1990s, sleep 
apnea would have been diagnosed.  In contrast, Dr. CWA opined 
that the veteran's sleep apnea may not have been recognized 
or considered by physicians, as the symptoms are still often 
not readily perceived.  Thus, the VA examiner presumes that 
the veteran did not have symptoms of sleep apnea because the 
disorder would have been diagnosed, whereas Dr. CWA presumes 
that the veteran had symptoms, e.g., loud snoring, but even 
if he had complained about it, the disorder would likely have 
remained undiagnosed.  Thus, the Board finds that these 
opinions are of equal probative weight.  

Finally, the Board takes note of a statement by Dr. CRH from 
March 2003, which indicates that he could not say what caused 
the veteran's sleep apnea, but stated that most people who 
have sleep apnea have it for some time until they seek 
treatment due to excessive daytime sleepiness.  In light of 
the above, the Board concludes that it is at least as likely 
as not that the veteran's symptomatology of loud snoring, 
both in service as documented by RSH, and post-service, since 
at least 1991 (just one year after service discharge) as 
documented by his spouse, was a symptom of sleep apnea that 
was undiagnosed until it progressed to the point of causing 
him to stop breathing in 2003 and to experience daytime 
somnolence.    
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
has determined that the competent and probative evidence is 
in equipoise; therefore, the veteran's claim of entitlement 
to service connection for sleep apnea is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a previously denied claim for service connection for 
sleep apnea is granted.

Service connection for sleep apnea is granted.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


